DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/905,451 filed on 06/18/2020.
Claims 1-9 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

“Hn”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

In FIG. 16, reference number “H2”,
In FIG. 16, reference number “H3”,
In FIG. 18, reference number “S30”, referring to “Judge Close-Passing and/or Crossing Another Correct Travel Path Data”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a travel path data generator” in claim 1,
“a lane network data specifying unit” in claim 2,
“a central coordinate specifying unit” in claim 2,
“a nearest coordinate specifying unit” in claim 2,
“a segment setting unit” in claim 2,
“an average value calculation unit” in claim 2,
“a first translation unit” in claim 2,
“a straight line distance calculation unit” in claim 2,
“a second translation unit” in claim 2,
“an estimated trajectory rotation unit” in claim 2,
“an enter link vector setting unit” in claim 2,
“a third translation unit” in claim 2,
“a correct travel path data selector” in claim 3,
“an edge point specifying unit” in claim 4,
“a distance difference calculation unit” in claim 4,
“a first total value calculation unit” in claim 4,
“a selection candidate extraction unit” in claim 4,
“a second total value calculation unit” in claim 4,
“a selecting unit” in claim 4,
“an overlapping portion removing unit” in claim 4,
“a close-passing crossing judgement unit” in claim 4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a travel path data generator that generates the data of the travel path” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of generating the data of the travel path by “receiving inputs”. There is no disclosure of any particular structure, either explicitly or inherently, to generate the data of the travel path. The use of “receiving inputs” is not adequate structure for performing the generating function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which receiving structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a lane network data specifying unit that specifies enter-side lane network data” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of specifying enter-side lane network data by “reading the lane network data”. There is no disclosure of any particular structure, either explicitly or inherently, to specify enter-side lane network data. The use of “reading the lane network data” is not adequate structure for performing the specifying function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which reading structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a central coordinate specifying unit that specifies an intersecting point” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of specifying an intersecting point by “extending the enter-side lane network data and a line”. There is no disclosure of any particular structure, either explicitly or inherently, to specify an intersecting point. The use of “extending the enter-side lane network data and a line” is not adequate structure for performing the specifying function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which extending structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a nearest coordinate specifying unit that specifies, as a nearest coordinate point, a coordinate point” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of specifying a coordinate point by “acquiring the absolute trajectory provided from the vehicle”. There is no disclosure of any particular structure, either explicitly or inherently, to specify, as a nearest coordinate point, a coordinate point. The use of “acquiring the absolute trajectory provided from the vehicle” is not adequate structure for performing the specifying function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which acquiring structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a segment setting unit that, for each of an enter-side absolute trajectory and an exit-side absolute trajectory, sets a trajectory acquisition segment and a fitting segment” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of setting a trajectory acquisition segment and a fitting segment by “using the nearest coordinate point as a reference”. There is no disclosure of any particular structure, either explicitly or inherently, to set a trajectory acquisition segment and a fitting segment. The use of “using the nearest coordinate point as a reference” is not adequate structure for performing the setting function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which using structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “an average value calculation unit that calculates an average value” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of calculating an average value by “specifying the enter-side estimated trajectory corresponding to the enter-side absolute trajectory fitting segment”. There is no disclosure of any particular structure, either explicitly or inherently, to calculate an average value. The use of “specifying the enter-side estimated trajectory corresponding to the enter-side absolute trajectory fitting segment” is not adequate structure for performing the calculating function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which specifying structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a first translation unit that translates the estimated trajectory” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of translating the estimated trajectory by “the average value of the distance differences calculated by the average value calculation unit”. There is no disclosure of any particular structure, either explicitly or inherently, to translate the estimated trajectory. The use of “the average value of the distance differences calculated by the average value calculation unit” is not adequate structure for performing the translating function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a straight line distance calculation unit that calculates a straight line distance” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of calculating a straight line distance by “setting the midpoint of the fitting segment of the enter-side estimated trajectory as a rotation reference point”. There is no disclosure of any particular structure, either explicitly or inherently, to calculate a straight line distance. The use of “setting the midpoint of the fitting segment of the enter-side estimated trajectory as a rotation reference point” is not adequate structure for performing the calculating function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which setting structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a second translation unit that translates the estimated trajectory” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of translating the estimated trajectory by “the straight line distance calculated by the straight line distance calculation unit”. There is no disclosure of any particular structure, either explicitly or inherently, to translate the estimated trajectory. The use of “the straight line distance calculated by the straight line distance calculation unit” is not adequate structure for performing the translating function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “an estimated trajectory rotation unit that rotates the estimated trajectory” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of rotating the estimated trajectory “so that the distance between the fitting section of the enter- side estimated trajectory and the enter-side network data is minimized”. There is no disclosure of any particular structure, either explicitly or inherently, to rotate the estimated trajectory. The use of “so that the distance between the fitting section of the enter- side estimated trajectory and the enter-side network data is minimized” is not adequate structure for performing the rotating function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “an enter link vector setting unit that sets an enter link vector” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of setting an enter link vector “which is from the start point to the end point of the fitting segment of the enter-side estimated trajectory”. There is no disclosure of any particular structure, either explicitly or inherently, to set an enter link vector. The use of “which is from the start point to the end point of the fitting segment of the enter-side estimated trajectory” is not adequate structure for performing the setting function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a third translation unit that translates the estimated trajectory” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of translating the estimated trajectory “so that the distance difference between the exit-side estimated trajectory and the exit-side lane network data is minimized”. There is no disclosure of any particular structure, either explicitly or inherently, to translate the estimated trajectory. The use of “so that the distance difference between the exit-side estimated trajectory and the exit-side lane network data is minimized” is not adequate structure for performing the translating function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a correct travel path data selector that selects data” in claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of selecting data by “receives inputs”. There is no disclosure of any particular structure, either explicitly or inherently, to select data. The use of “receiving inputs” is not adequate structure for performing the selecting function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which receiving structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “an edge point specifying unit that specifies an edge point” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of specifying an edge point “of the enter-side lane network data”. There is no disclosure of any particular structure, either explicitly or inherently, to specify an edge point. The use of “of the enter-side lane network data” is not adequate structure for performing the specifying function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a distance difference calculation unit that, from the plurality of travel paths, selects data of one travel path as an evaluation target and selects data of all the rest of the travel paths as a comparison target, and calculates, at predetermined intervals from the edge point to a calculation segment, distance differences” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of selecting data “of one travel path as an evaluation target and selects data of all the rest of the travel paths as a comparison target” and calculating distance differences “between the evaluation target and the comparison target”. There is no disclosure of any particular structure, either explicitly or inherently, to select data. The use of “of one travel path as an evaluation target and selects data of all the rest of the travel paths as a comparison target” and “between the evaluation target and the comparison target” are not adequate structure for performing the selecting function because they do not describe a particular structure for the function and do not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a first total value calculation unit that calculates a total value” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of calculating a total value by “changing the evaluation target and calculates the total value of the distance differences for all of the data of travel paths”. There is no disclosure of any particular structure, either explicitly or inherently, to calculate a total value. The use of “changing the evaluation target and calculates the total value of the distance differences for all of the data of travel paths” is not adequate structure for performing the calculating function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which changing structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a selection candidate extraction unit that, from the data of travel paths, extracts as a selection candidate the data of a travel path” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of extracting the data of a travel path “wherein the extracted selection candidate is the data of a travel path of which the total value of the distance differences calculated by the first total value calculation unit 21 satisfies a first predetermined condition”. There is no disclosure of any particular structure, either explicitly or inherently, to extract the data of a travel path. The use of “wherein the extracted selection candidate is the data of a travel path of which the total value of the distance differences calculated by the first total value calculation unit 21 satisfies a first predetermined condition” is not adequate structure for performing the extracting function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a second total value calculation unit that calculates a total value” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of calculating a total value “of an enter-side distance difference and an exit-side distance difference wherein the enter-side distance difference is a distance difference between the data of an enter-side travel path data and the enter-side lane network data on the enter side of the intersection and the exit-side distance difference is a distance difference between the data of an exit-side travel path data and the exit-side lane network data on the exit side of the intersection”. There is no disclosure of any particular structure, either explicitly or inherently, to calculate a total value. The use of “of an enter-side distance difference and an exit-side distance difference wherein the enter-side distance difference is a distance difference between the data of an enter-side travel path data and the enter-side lane network data on the enter side of the intersection and the exit-side distance difference is a distance difference between the data of an exit-side travel path data and the exit-side lane network data on the exit side of the intersection” is not adequate structure for performing the calculating function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a selecting unit that, from the data of travel paths selected as the selection candidates, selects the data” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of selecting the data “of a correct travel path which the data of a travel path of which the total value of the enter-side distance difference and the exit-side distance difference satisfies a second predetermined condition”. There is no disclosure of any particular structure, either explicitly or inherently, to select the data. The use of “of a correct travel path which the data of a travel path of which the total value of the enter-side distance difference and the exit-side distance difference satisfies a second predetermined condition” is not adequate structure for performing the selecting function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “an overlapping portion removing unit that removes the data” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of removing the data by “smoothing a connection point between the correct travel path data and the enter-side lane network data, and smoothing a connection point between the correct travel path data and the exit-side lane network data”. There is no disclosure of any particular structure, either explicitly or inherently, to remove the data. The use of “smoothing a connection point between the correct travel path data and the enter-side lane network data, and smoothing a connection point between the correct travel path data and the exit-side lane network data” is not adequate structure for performing the removing function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which smoothing structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a close-passing crossing judgement unit that judge the correct travel path data” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of judging the correct travel path data “passing close to and/or crossing another correct travel path”. There is no disclosure of any particular structure, either explicitly or inherently, to judge the correct travel path data. The use of “passing close to and/or crossing another correct travel path” is not adequate structure for performing the judging function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of, for example, generating the data of the travel path and specifying enter-side lane network data in claim 1. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Claims 2-4 are also rejected due to their dependency on claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites the limitation of using an absolute trajectory of actual traveling of a vehicle inside the intersection, the travel path data generator fits an estimated trajectory of the actual traveling of the vehicle inside the intersection. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, an observer outside the vehicle can predict if a vehicle is traveling in the middle lane and traveling at a certain speed that the vehicle will keep traveling straight at the intersection. Thus, the claim recites a mental process. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a computer including a processor and memory. The computer is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of implementing a travel path data generator that generates the data of the travel path) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim recites additional elements of a computer including a processor and a memory, and implementing a travel path data generator that generates the data of the travel path.
The implementing step from the computer is recited at a high level of generality (i.e. as a general means of applying vehicle data for generating a travel path), and amounts to mere data application, which is a form of insignificant pre-solution activity.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the data implementation step amounts to no more than mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding dependent claims 3, and 5-7, they recite similar limitations as claim 1 such as implementing and/or selecting data. As explained above, these are considered extra solution activities.
For instance, taking into account dependent claim 3, additional elements recited by the dependent claim such as the computer are recited at a high level of generality (i.e. as a general means of implementing data), and amount to mere data application, which is a form of insignificant extra-solution activity. As explained above the computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Dependent claims 3, and 5-7 are therefore directed to an abstract idea.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites the limitation of specifying an enter-side lane network data representing lane network from which the intersection is entered, and exit-side lane network data representing lane network to which the intersection is exited; specifying an intersecting point between an extended line of the enter-side lane network data and an extended line of the exit-side lane network data as a center coordinate point of the intersection; specifying, as a nearest coordinate point, a coordinate point nearest to the center coordinate point of the intersection among a plurality of coordinate points forming the absolute trajectory; setting a trajectory acquisition segment and a fitting segment based on the nearest coordinate point. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in the claim elements preclude the step from practically being performed in the mind. For example, the claim encompasses a person in the vehicle or outside the vehicle detecting the entrance side and exit side of an intersection, specifying the intersecting point as a center coordinate point of the intersection, and forming a simple judgement of setting a trajectory segment and following it. Thus, the claim recites a mental process. Accordingly, the claim recites an abstract idea.
Furthermore, the claim recites the limitation of calculating an average value of distance difference between the fitting segment of the enter-side absolute trajectory and an enter-side estimated trajectory, translating the estimated trajectory by the average value of the distance difference, calculating a straight line distance from a rotation reference point to the enter-side lane network data, translating the estimated trajectory by the straight line distance, rotating the estimated trajectory, setting an enter link vector which, and translating the estimated trajectory in a direction of the enter link vector. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover mathematical calculations. That is, nothing in the claim elements preclude the step from practically being a mathematical calculation. For example, the claim encompasses calculating an average value of a distance difference between two lines and translating it, calculating a line distance and translating it, and creating a vector from a start point to an end point. Thus, the claim recites a mathematical concept. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – the program. The program is recited at a high-level of generality (i.e., as a computer program causing the computer to perform various generic calculations) such that it amounts no more than mere instructions to apply the exception using a generic program. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim recites additional elements of the program causing the computer to perform….
The causing step from the program is recited at a high level of generality (i.e. as a general means of causing the computer to perform certain calculations), and amounts to mere calculations, which is a form of insignificant extra solution activity.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of causing the computer to perform calculations amounts to no more than mere instructions to apply the exception using a generic computer program. Mere instructions to apply an exception using a generic computer program cannot provide an inventive concept. The claim is not patent eligible.
Regarding dependent claims 2, 4, and 9, they recite similar limitations as claim 8 such as specifying a point and calculating a value. As explained above, these are considered extra solutions activities.
For instance, taking into account dependent claim 2, additional elements recited by the dependent claim such as a central coordinate specifying unit and an average value calculation unit are recited at a high level of generality (i.e. as a general means of specifying/calculating data), and amount to mere data application, which is a form of insignificant extra-solution activity. As explained above the central coordinate specifying unit and the average value calculation unit do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Dependent claims 2, 4, and 9 are therefore directed to an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2009276224 A).

Regarding Claim 1:
Kobayashi teaches:
A travel path data generation apparatus for generating data of a travel path inside an intersection for automated driving, comprising:, (“The present invention relates to a current position calculation device that calculates a current position of a vehicle. Conventionally, a map matching method is known in which a travel locus is calculated by self-contained navigation, and the vehicle position is estimated by correlating the calculated travel locus with map data.” (Kobayashi: Description – 1st and 2nd paragraphs) Kobayashi includes the use of the device at intersections and states “an intersection diagram including an intersection O” (Kobayashi: Description – 3rd paragraph, FIG. 11A). Kobayashi finally includes the application of the device to autonomous driving and states “The wireless communication unit 25, the display unit 30, the audio output unit 31, and the control unit 39 that controls the in-vehicle LAN communication unit 33 are provided according to input from the in-vehicle LAN communication unit 33.” (Kobayashi: Description of configuration – 2nd paragraph) Examiner Note: The examiner is interpreting the system to be applied to automated driving vehicles based on the control unit.)
a computer including a processor and a memory, the computer, (“The control unit 39 is composed mainly of a well-known microcomputer comprising a CPU, ROM, RAM, flash memory, I / O and a bus line connecting these components, and is stored in the ROM, flash memory, and the like.” (Kobayashi: Description of configuration – 11th paragraph))
implementing a travel path data generator that generates the data of the travel path in such a way that, using an absolute trajectory of actual traveling of a vehicle inside the intersection, the travel path data generator fits an estimated trajectory of the actual traveling of the vehicle inside the intersection into data of lane network connected to the intersection., (“The current position calculation device calculates a current position candidate based on absolute position information (S120), calculates a travelable area where a vehicle travels based on road width data, or the like, and further calculates a center locus of the travelable area indicating the center of the travelable area (S130), calculates an estimated travelling position where it is estimated that the vehicle is traveling (S135), and evaluates a current position candidate existing on the road link corresponding to the center locus of the travelable area (S145), based on the distance between the center locus of the travelable area and the estimated travelling position, and selects a current position candidate displayed on a map (S155).” (Kobayashi: Abstract – lines 3-10) “an intersection diagram including an intersection O,” (Kobayashi: Description – 3rd paragraph, FIG. 11A).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2009276224 A) in view of Asaoka (JP 2008256620 A).

Regarding Claim 3:
Kobayashi as shown in the rejection above, discloses the limitations of claim 1. Kobayashi further teaches:
The travel path data generation apparatus according to claim 1, wherein the computer further implementing:, (“The control unit 39 is composed mainly of a well-known microcomputer” (Kobayashi: Description of configuration – 11th paragraph).)
Kobayashi does not teach but Asaoka teaches:
[…] a correct travel path data selector that selects data of a correct travel path as correct travel path data from among the data of a plurality of travel paths generated by the travel path data generator., (“That is, an object of the present invention is to provide a map data correction device, a map data correction method, and a map data correction program that can correct map data related to a traveling lane without complicating the trouble of attaching the navigation device. A first aspect of the present invention is directed to a map data correction device that corrects map data. The present invention includes a map data storage unit that stores map data including a position on a map and data representing a traveling direction at the position,” (Asaoka: Description – 6th and 7th paragraph).)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi with these above aforementioned teachings from Asaoka in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Asaoka’s map data correction device, method, and program in order to provide a user-friendly and safe navigation device for drivers as “accurate and fine road map information is required to provide comfortable guidance for the user” (Asaoka: Description – 3rd paragraph) Combining both Kobayashi and Asaoka would facilitate driving “without complicating the trouble of attaching the navigation device” (Asaoka: Description – 6th paragraph).
Regarding Claim 7:
Kobayashi as shown in the rejection above, discloses the limitations of claim 3. Kobayashi further teaches:
[…] the correct travel path data selector adds additional information to the correct travel path data., (“Next, the control unit 39 executes current position candidate update processing (S140). In the current position candidate update process, the nearest point from the estimated travel position newly calculated in S135 to the travelable area central locus is determined as a corresponding point on the road surface. Then, the position on the road link corresponding to the corresponding point on the road surface is set as a new current position candidate. Thus, each current position candidate is updated.” (Kobayashi: Description of operation – 19th paragraph) Examiner Note: The examiner is interpreting the pattern match reference point update to be equivalent to adding additional information to the correct travel path data.)
Kobayashi does not teach but Asaoka teaches:
The travel path data generation apparatus according to claim 3, wherein: when selecting the correct travel path data,, (“a map data correction device, a map data correction method, and a map data correction program that can correct map data related to a traveling” (Asaoka: Description – 6th paragraph).)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi with these above aforementioned teachings from Asaoka in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Asaoka’s map data correction device, method, and program in order to provide a user-friendly and safe navigation device for drivers as “accurate and fine road map information is required to provide comfortable guidance for the user” (Asaoka: Description – 3rd paragraph) Combining both Kobayashi and Asaoka would facilitate driving “without complicating the trouble of attaching the navigation device” (Asaoka: Description – 6th paragraph).
Regarding Claim 8:
Kobayashi teaches:
A computer-readable non-transitory storage medium storing, (“The map data input unit 29 is a device for inputting various data stored in a map data storage medium (not shown) (for example, a hard disk or a DVD-ROM). The map data storage medium includes map data (node data, link data, road width data, road type data, traffic regulation data, cost data, road name data, intersection data, etc.), POI data (POI name data, genre data, Position data, etc.), voice data for guidance, voice recognition data, and the like are stored. Instead of inputting these data from the map data storage medium, these data may be input via a communication network.” (Kobayashi: Description of configuration – 7th paragraph))
a travel path data generation program for a computer to generate data of a travel path, (“the function as each means described above may be realized by a program (claim 11). When such a program is executed by a computer built in the navigation device or the like, the navigation device functions as a navigation device that exhibits the same operations and effects as the current position calculation device of the present invention described above. Further, the program can be distributed using a network or the like” (Kobayashi: Description – 27th paragraph).)
inside an intersection, (“an intersection diagram including an intersection O,” (Kobayashi: Description – 3rd paragraph, FIG. 11A).)
for automated driving,, (“The wireless communication unit 25, the display unit 30, the audio output unit 31, and the control unit 39 that controls the in-vehicle LAN communication unit 33 are provided according to input from the in-vehicle LAN communication unit 33.” (Kobayashi: Description of configuration – 2nd paragraph) Examiner Note: The examiner is interpreting the system to be applied to automated driving vehicles based on the control unit.)
the program causing the computer to perform:, (“The control unit 39 is composed mainly of a well-known microcomputer comprising a CPU, ROM, RAM, flash memory, I / O and a bus line connecting these components, and is stored in the ROM, flash memory, and the like. Various processes are executed based on the program.” (Kobayashi: Description of configuration – 11th paragraph))
specifying, as a nearest coordinate point, a coordinate point nearest to the center coordinate point of the intersection among a plurality of coordinate points forming the absolute trajectory;, (“The current position candidate update means determines the nearest point from the estimated travel position to the travelable area central locus as a corresponding point on the road surface, and the position on the road link corresponding to the determined corresponding point on the road surface, It is preferable that the current position candidate is updated.” (Kobayashi: Description: 23th paragraph) Kobayashi further mentions the absolute trajectory and states “The absolute position information acquisition means acquires absolute position information, which is information that can identify the absolute position of the host vehicle,” (Kobayashi: Description: 14th paragraph).)
setting a trajectory acquisition segment and a fitting segment based on the nearest coordinate point,, (“The current position candidate update means determines the nearest point from the estimated travel position to the travelable area central locus as a corresponding point on the road surface, and the position on the road link corresponding to the determined corresponding point on the road surface, It is preferable that the current position candidate is updated.” (Kobayashi: Description: 23th paragraph) Examiner Note: The examiner is interpreting the estimated travel position to be the trajectory acquisition segment and the position on the road link corresponding to the determined corresponding point to be the fitting segment in this case.)
calculating an average value of distance difference between the fitting segment of the enter-side absolute trajectory and an enter-side estimated trajectory,, (“Next, the control unit 39 executes current position candidate evaluation processing (S145). In this current position candidate evaluation process, the distance difference between the estimated traveling position and the corresponding point on the road surface and the width of the road are used to obtain a deviation distance of the estimated traveling position from the travelable area, and based on this, each corresponding current position candidate is determined. An evaluation value indicating the certainty is calculated. This evaluation value is calculated based on other road shapes and travel trajectories / absolute positions, such as the difference in orientation between the estimated travel orientation and the orientation of the center trajectory of the corresponding travelable area, the distance difference / azimuth difference between the absolute position and the corresponding point on the road, etc. It is good also as a value which combined another index obtained from the relationship of the above, and it is set as the average value” (Kobayashi: Description of operation – 21st paragraph). Examiner Note: The examiner is interpreting the control unit to be the average value calculation unit in this case. Furthermore, as the control unit is able to calculate the distance difference between the estimated traveling position and the corresponding point on the road surface, the examiner is interpreting it to be able to calculate the average value of distance differences between the fitting segment of the enter-side absolute trajectory and an enter-side estimated trajectory.)
translating the estimated trajectory by the average value of the distance difference;, (“Next, the control unit 39 executes current position candidate evaluation processing (S145). In this current position candidate evaluation process, the distance difference between the estimated traveling position and the corresponding point on the road surface and the width of the road are used to obtain a deviation distance of the estimated traveling position from the travelable area, and based on this, each corresponding current position candidate is determined. An evaluation value indicating the certainty is calculated. This evaluation value is calculated based on other road shapes and travel trajectories / absolute positions, such as the difference in orientation between the estimated travel orientation and the orientation of the center trajectory of the corresponding travelable area, the distance difference / azimuth difference between the absolute position and the corresponding point on the road, etc. It is good also as a value which combined another index obtained from the relationship of the above, and it is set as the average value of those predetermined sections,” (Kobayashi: Description of operation – 21st paragraph).)
calculating a straight line distance, (“In general, the rate of going straight at the intersection is higher than the rate of turning right or left. Therefore, a road link row may be selected with priority given to road links that continue in the straight direction. Then, when it is detected that the host vehicle has made a right or left turn, a link sequence connected to the traveling direction of the host vehicle may be acquired to recalculate the travelable path. In this way, it is possible to calculate a road link string having a high traveling possibility,” (Kobayashi: Description of operation – 8th paragraph).)
from a rotation reference point to the enter-side lane network data, wherein the rotation reference point is set as an intermediate point of the fitting segment of the enter-side estimated trajectory;, (“The position detector 21 receives a radio wave from a GPS (Global Positioning System) artificial satellite via a GPS antenna (not shown) and outputs the received signal to the controller 39. In addition to the vehicle, A gyroscope 23 for detecting the magnitude of the rotational motion to be detected and a distance sensor 24 for detecting the distance traveled by the vehicle are provided. Based on the output signals from these units 22 to 24, the control unit 39 calculates the position, direction, speed, etc. of the vehicle. Although there are various methods for obtaining the current position based on the output signal from the GPS signal receiving unit 22, either a single positioning method or a relative positioning method may be used.” (Kobayashi: Description of configuration – 3rd paragraph) Examiner Note: Based on the GPS signal, the position detector, and the gyroscope, the examiner is interpreting the examiner is interpreting the vehicle to be able to set a rotation reference point as an intermediate point of a segment of the intersection start position.)
rotating the estimated trajectory so that a distance difference between the fitting segment of the enter-side estimated trajectory and the enter-side lane network data is minimized;, (“Next, the control part 39 performs an estimated traveling position calculation process (S135). In this estimated travel position calculation process, pattern matching is performed between the travel locus of a past predetermined section (for example, the past 200 m) and the center locus of each travelable area. The “running locus” is the running locus calculated in S110 described above. Pattern matching is performed by moving and rotating so that the distance difference and azimuth difference between the relative locus and the travelable region center locus are minimized.” (Kobayashi: Description of operation – 15th paragraph) Examiner Note: The examiner is interpreting the fitting segment of the enter-side estimated trajectory to be the relative locus and the enter-side lane network data to be the travelable region center locus in this case.)
setting an enter link vector, (“the technique described in Patent Document 1 approximates a vehicle travel locus with a line segment of a certain distance, and also approximates a candidate road based on a road link with a line segment of a certain distance in the same manner. The traveling locus and the candidate road are matched (matched) so that the vector deviation between the traveling locus and the candidate road approximated by the broken line is minimized.” (Kobayashi: Description of operation – 15th paragraph) Examiner Note: The examiner is interpreting the road link with a line segment to be the enter link vector in this case.)
and translating the estimated trajectory in a direction of the enter link vector, (“the control unit 39 executes current position candidate setting processing (S120). In the current position candidate setting process, the map data is input via the map data input unit 29 to the link where the host vehicle may be traveling based on the absolute position and the absolute direction calculated in S105” (Kobayashi: Description of operation – 5th paragraph).)
so that a distance difference between the exit-side estimated trajectory and the exit- side lane network data is minimized., (“The traveling locus and the candidate road are matched (matched) so that the vector deviation between the traveling locus and the candidate road approximated by the broken line is minimized.” (Kobayashi: Description – 2nd paragraph) Examiner Note: The examiner is interpreting the exit-side estimated trajectory to be the candidate road and the exit-side lane network data to be the travelling locus in this in this case.)
Kobayashi does not teach but Asaoka teaches:
specifying an enter-side lane network data representing lane network from which the intersection is entered, and exit-side lane network data representing lane network to which the intersection is exited; specifying an intersecting point between an extended line of the enter-side lane network data and an extended line of the exit-side lane network data as a center coordinate point of the intersection;, (“A first aspect of the present invention is directed to a map data correction device that corrects map data. The present invention includes a map data storage unit that stores map data including a position on a map and data representing a traveling direction at the position, a positioning unit that measures a current position of the vehicle and a current traveling direction of the vehicle, When the vehicle turns right and left at the intersection, the data indicating the current traveling direction of the vehicle measured by the positioning unit and the traveling direction at the position on the map obtained from the map data storage unit corresponding to the current position of the vehicle The vehicle compares the data and identifies the intersection start position and the intersection end position on the map, and the vehicle between the intersection start position and the intersection end position on the map identified by the intersection position identification section.” (Asaoka: Description – 7th paragraph) Examiner Note: The examiner is interpreting the map data storage unit to be the lane network data specifying unit in this case. Furthermore, the examiner is interpreting the distance between the start and end position of the intersection to be considered the center coordinate point of the intersection.)
for each of an enter-side absolute trajectory and an exit-side absolute trajectory,, (“The vehicle compares the data and identifies the intersection start position and the intersection end position on the map, and the vehicle between the intersection start position and the intersection end position on the map identified by the intersection position identification section.” (Asaoka: Description – 7th paragraph) Kobayashi further mentions the absolute trajectory and states “The GPS receiver receives radio waves from GPS satellites, calculates the absolute position (latitude, longitude, and altitude) of the vehicle on the earth” (Asaoka: Description – 19th paragraph).)
wherein the enter-side absolute trajectory is an enter- side portion of the absolute trajectory and the exit-side absolute trajectory is an exit-portion of the absolute trajectory;, (“The vehicle compares the data and identifies the intersection start position and the intersection end position on the map, and the vehicle between the intersection start position and the intersection end position on the map identified by the intersection position identification section.” (Asaoka: Description – 7th paragraph) Kobayashi further mentions the absolute trajectory and states “The GPS receiver receives radio waves from GPS satellites, calculates the absolute position (latitude, longitude, and altitude) of the vehicle on the earth” (Asaoka: Description – 19th paragraph).)
wherein the enter-side estimated trajectory is a portion of the estimated trajectory that corresponds to the fitting segment of the enter-side absolute trajectory;, (“The travel lane estimation unit includes data representing the distance of the travel locus on which the vehicle actually traveled between the intersection start position and the intersection end position on the map, and the intersection start position on the map obtained from the map data storage unit.” (Asaoka: Description – 9th paragraph) Kobayashi further mentions the absolute trajectory and states “The GPS receiver receives radio waves from GPS satellites, calculates the absolute position (latitude, longitude, and altitude) of the vehicle on the earth” (Asaoka: Description – 19th paragraph). Examiner Note: The examiner is interpreting the estimated start position to overlap the fitting segment of the enter-side absolute trajectory in some case.)
translating the estimated trajectory by the straight line distance;, (“At this time, the traveling lane estimation unit 105 sets the reference line 1 and the reference line 2 in the straight traveling direction of the traveling locus,” (Asaoka: Embodiment – 21st paragraph).)
which is from a start point to an end point of the fitting segment of the enter-side estimated trajectory;, (“the starting point of the intersection and the ending point of the intersection on the map are specified,” (Asaoka: Abstract – lines 5-6).)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi with these above aforementioned teachings from Asaoka in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Asaoka’s map data correction device, method, and program in order to provide a user-friendly and safe navigation device for drivers as “accurate and fine road map information is required to provide comfortable guidance for the user” (Asaoka: Description – 3rd paragraph) Combining both Kobayashi and Asaoka would facilitate driving “without complicating the trouble of attaching the navigation device” (Asaoka: Description – 6th paragraph).

Claims 2, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2009276224 A) in view of Asaoka (JP 2008256620 A) in further view of Atsuyuki (JP 2017165156 A).

Regarding Claim 2:
Kobayashi as shown in the rejection above, discloses the limitations of claim 1. Kobayashi further teaches:
The travel path data generation apparatus according to claim 1, wherein the travel path data generator comprises: ,, (“The present invention relates to a current position calculation device that calculates a current position of a vehicle. Conventionally, a map matching method is known in which a travel locus is calculated by self-contained navigation, and the vehicle position is estimated by correlating the calculated travel locus with map data.” (Kobayashi: Description – 1st and 2nd paragraphs))
[…] a nearest coordinate specifying unit that specifies, as a nearest coordinate point, a coordinate point nearest to the center coordinate point of the intersection among a plurality of coordinate points forming the absolute trajectory; […], (“The current position candidate update means determines the nearest point from the estimated travel position to the travelable area central locus as a corresponding point on the road surface, and the position on the road link corresponding to the determined corresponding point on the road surface, It is preferable that the current position candidate is updated.” (Kobayashi: Description: 23th paragraph) Kobayashi further mentions the absolute trajectory and states “The absolute position information acquisition means acquires absolute position information, which is information that can identify the absolute position of the host vehicle” (Kobayashi: Description: 14th paragraph).)
[…] sets a trajectory acquisition segment and a fitting segment based on the nearest coordinate point, […], (“The current position candidate update means determines the nearest point from the estimated travel position to the travelable area central locus as a corresponding point on the road surface, and the position on the road link corresponding to the determined corresponding point on the road surface, It is preferable that the current position candidate is updated.” (Kobayashi: Description: 23th paragraph) Examiner Note: The examiner is interpreting the estimated travel position to be the trajectory acquisition segment and the position on the road link corresponding to the determined corresponding point to be the fitting segment in this case.)
[…] an average value calculation unit that calculates an average value of distance differences between the fitting segment of the enter-side absolute trajectory and an enter-side estimated trajectory, […], (“Next, the control unit 39 executes current position candidate evaluation processing (S145). In this current position candidate evaluation process, the distance difference between the estimated traveling position and the corresponding point on the road surface and the width of the road are used to obtain a deviation distance of the estimated traveling position from the travelable area, and based on this, each corresponding current position candidate is determined. An evaluation value indicating the certainty is calculated. This evaluation value is calculated based on other road shapes and travel trajectories / absolute positions, such as the difference in orientation between the estimated travel orientation and the orientation of the center trajectory of the corresponding travelable area, the distance difference / azimuth difference between the absolute position and the corresponding point on the road, etc. It is good also as a value which combined another index obtained from the relationship of the above, and it is set as the average value” (Kobayashi: Description of operation – 21st paragraph). Examiner Note: The examiner is interpreting the control unit to be the average value calculation unit in this case. Furthermore, as the control unit is able to calculate the distance difference between the estimated traveling position and the corresponding point on the road surface, the examiner is interpreting it to be able to calculate the average value of distance differences between the fitting segment of the enter-side absolute trajectory and an enter-side estimated trajectory.)
[…] a first translation unit that translates the estimated trajectory by the average value of the distance differences; […], (“Next, the control unit 39 executes current position candidate evaluation processing (S145). In this current position candidate evaluation process, the distance difference between the estimated traveling position and the corresponding point on the road surface and the width of the road are used to obtain a deviation distance of the estimated traveling position from the travelable area, and based on this, each corresponding current position candidate is determined. An evaluation value indicating the certainty is calculated. This evaluation value is calculated based on other road shapes and travel trajectories / absolute positions, such as the difference in orientation between the estimated travel orientation and the orientation of the center trajectory of the corresponding travelable area, the distance difference / azimuth difference between the absolute position and the corresponding point on the road, etc. It is good also as a value which combined another index obtained from the relationship of the above, and it is set as the average value” (Kobayashi: Description of operation – 21st paragraph).)
[…] a straight line distance calculation unit that calculates a straight line distance […], (“In general, the rate of going straight at the intersection is higher than the rate of turning right or left. Therefore, a road link row may be selected with priority given to road links that continue in the straight direction. Then, when it is detected that the host vehicle has made a right or left turn, a link sequence connected to the traveling direction of the host vehicle may be acquired to recalculate the travelable path. In this way, it is possible to calculate a road link string having a high traveling possibility,” (Kobayashi: Description of operation – 8th paragraph).)
[…] from a rotation reference point to the enter-side lane network data, wherein the rotation reference point is set as an intermediate point of the fitting segment of the enter-side estimated trajectory; […], (“The position detector 21 receives a radio wave from a GPS (Global Positioning System) artificial satellite via a GPS antenna (not shown) and outputs the received signal to the controller 39. In addition to the vehicle, A gyroscope 23 for detecting the magnitude of the rotational motion to be detected and a distance sensor 24 for detecting the distance traveled by the vehicle are provided. Based on the output signals from these units 22 to 24, the control unit 39 calculates the position, direction, speed, etc. of the vehicle. Although there are various methods for obtaining the current position based on the output signal from the GPS signal receiving unit 22, either a single positioning method or a relative positioning method may be used.” (Kobayashi: Description of configuration – 3rd paragraph) Examiner Note: Based on the GPS signal, the position detector, and the gyroscope, the examiner is interpreting the examiner is interpreting the vehicle to be able to set a rotation reference point as an intermediate point of a segment of the intersection start position.)
[…] an estimated trajectory rotation unit that rotates the estimated trajectory so that a distance difference between the fitting segment of the enter-side estimated trajectory and the enter-side lane network data is minimized; […], (“Next, the control part 39 performs an estimated traveling position calculation process (S135). In this estimated travel position calculation process, pattern matching is performed between the travel locus of a past predetermined section (for example, the past 200 m) and the center locus of each travelable area. The “running locus” is the running locus calculated in S110 described above. Pattern matching is performed by moving and rotating so that the distance difference and azimuth difference between the relative locus and the travelable region center locus are minimized.” (Kobayashi: Description of operation – 15th paragraph) Examiner Note: The examiner is interpreting the fitting segment of the enter-side estimated trajectory to be the relative locus and the enter-side lane network data to be the travelable region center locus in this case.)
[…] an enter link vector setting unit that sets an enter link vector […], (“the technique described in Patent Document 1 approximates a vehicle travel locus with a line segment of a certain distance, and also approximates a candidate road based on a road link with a line segment of a certain distance in the same manner. The traveling locus and the candidate road are matched (matched) so that the vector deviation between the traveling locus and the candidate road approximated by the broken line is minimized.” (Kobayashi: Description of operation – 15th paragraph) Examiner Note: The examiner is interpreting the road link with a line segment to be the enter link vector in this case.)
[…] and a third translation unit that translates the estimated trajectory in a direction of the enter link vector […], (“the control unit 39 executes current position candidate setting processing (S120). In the current position candidate setting process, the map data is input via the map data input unit 29 to the link where the host vehicle may be traveling based on the absolute position and the absolute direction calculated in S105” (Kobayashi: Description of operation – 5th paragraph).)
[…] so that a distance difference between the exit-side estimated trajectory and the exit-side lane network data is minimized., (“The traveling locus and the candidate road are matched (matched) so that the vector deviation between the traveling locus and the candidate road approximated by the broken line is minimized.” (Kobayashi: Description – 2nd paragraph) Examiner Note: The examiner is interpreting the exit-side estimated trajectory to be the candidate road and the exit-side lane network data to be the travelling locus in this in this case.)
Kobayashi does not teach but Asaoka teaches:
[…] a lane network data specifying unit that specifies enter-side lane network data representing lane network from which the intersection is entered, and exit- side lane network data representing lane network to which the intersection is exited; a central coordinate specifying unit that specifies an intersecting point between an extended line of the enter-side lane network data and an extended line of the exit-side lane network data as a center coordinate point of the intersection; as a center coordinate point of the intersection; […], (“The present invention includes a map data storage unit that stores map data including a position on a map and data representing a traveling direction at the position, a positioning unit that measures a current position of the vehicle and a current traveling direction of the vehicle, When the vehicle turns right and left at the intersection, the data indicating the current traveling direction of the vehicle measured by the positioning unit and the traveling direction at the position on the map obtained from the map data storage unit corresponding to the current position of the vehicle The vehicle compares the data and identifies the intersection start position and the intersection end position on the map, and the vehicle between the intersection start position and the intersection end position on the map identified by the intersection position identification section.” (Asaoka: Description – 7th paragraph) Examiner Note: The examiner is interpreting the map data storage unit to be the lane network data specifying unit in this case. Furthermore, the examiner is interpreting the distance between the start and end position of the intersection to be considered the center coordinate point of the intersection.)
[…] for each of an enter-side absolute trajectory and an exit-side absolute trajectory, […], (“The vehicle compares the data and identifies the intersection start position and the intersection end position on the map, and the vehicle between the intersection start position and the intersection end position on the map identified by the intersection position identification section.” (Asaoka: Description – 7th paragraph) Asaoka further mentions the absolute trajectory and states “The GPS receiver receives radio waves from GPS satellites, calculates the absolute position (latitude, longitude, and altitude) of the vehicle on the earth” (Asaoka: Description – 19th paragraph).)
[…] wherein the enter-side absolute trajectory is an enter-side portion of the absolute trajectory and the exit-side absolute trajectory is an exit-portion of the absolute trajectory; […], (“The vehicle compares the data and identifies the intersection start position and the intersection end position on the map, and the vehicle between the intersection start position and the intersection end position on the map identified by the intersection position identification section.” (Asaoka: Description – 7th paragraph) Asaoka further mentions the absolute trajectory and states “The GPS receiver receives radio waves from GPS satellites, calculates the absolute position (latitude, longitude, and altitude) of the vehicle on the earth” (Asaoka: Description – 19th paragraph).)
[…] wherein the enter-side estimated trajectory is a portion of the estimated trajectory that corresponds to the fitting segment of the enter-side absolute trajectory; […], (“The travel lane estimation unit includes data representing the distance of the travel locus on which the vehicle actually traveled between the intersection start position and the intersection end position on the map, and the intersection start position on the map obtained from the map data storage unit.” (Asaoka: Description – 9th paragraph) Asaoka further mentions the absolute trajectory and states “The GPS receiver receives radio waves from GPS satellites, calculates the absolute position (latitude, longitude, and altitude) of the vehicle on the earth” (Asaoka: Description – 19th paragraph). Examiner Note: The examiner is interpreting the estimated start position to overlap the fitting segment of the enter-side absolute trajectory in some cases.)
[…] a second translation unit that translates the estimated trajectory by the straight line distance; […], (“At this time, the traveling lane estimation unit 105 sets the reference line 1 and the reference line 2 in the straight traveling direction of the traveling locus,” (Asaoka: Embodiment – 21st paragraph).)
[…] which is from a start point to an end point of the fitting segment of the enter-side estimated trajectory; […], (“the starting point of the intersection and the ending point of the intersection on the map are specified,” (Asaoka: Abstract – lines 5-6).)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi with these above aforementioned teachings from Asaoka in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Asaoka’s map data correction device, method, and program in order to provide a user-friendly and safe navigation device for drivers as “accurate and fine road map information is required to provide comfortable guidance for the user” (Asaoka: Description – 3rd paragraph) Combining both Kobayashi and Asaoka would facilitate driving “without complicating the trouble of attaching the navigation device” (Asaoka: Description – 6th paragraph).
Kobayashi in view of Asaoka does not teach but Atsuyuki teaches:
[…] a segment setting unit that, […], (“the trajectory generation unit” (Atsuyuki: Description – 6th paragraph).)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi in view of Asaoka with these above aforementioned teachings from Atsuyuki in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Atsuyuki’s vehicle control system, method, and program in order to create a safe driving device “capable of generating a proper locus by simple processing.” (Atsuyuki: Abstract – line 2) Doing so would avoid an increase in the amount of processing “due to the correction or evaluation of the trajectory.” (Atsuyuki: Description – 3rd paragraph)
Regarding Claim 4:
Kobayashi as shown in the rejection above, discloses the limitations of claim 3. Kobayashi further teaches:
[…] and calculates, at predetermined intervals from the edge point to a calculation segment, distance differences between the evaluation target and the comparison target; a first total value calculation unit that calculates a total value of the distance differences calculated at the predetermined intervals from the edge point; […], (“Next, the control unit 39 executes current position candidate evaluation processing (S145). In this current position candidate evaluation process, the distance difference between the estimated traveling position and the corresponding point on the road surface and the width of the road are used to obtain a deviation distance of the estimated traveling position from the travelable area, and based on this, each corresponding current position candidate is determined. An evaluation value indicating the certainty is calculated. This evaluation value is calculated based on other road shapes and travel trajectories / absolute positions, such as the difference in orientation between the estimated travel orientation and the orientation of the center trajectory of the corresponding travelable area, the distance difference / azimuth difference between the absolute position and the corresponding point on the road, etc. It is good also as a value which combined another index obtained from the relationship of the above, and it is set as the average value of those predetermined sections, or a value obtained by multiplying the past integrated value and the latest instantaneous value by applying a predetermined weighting factor. It may be an evaluation value” (Kobayashi: Description of operation – 21st paragraph).)
[…] a selecting unit that, from the data of travel paths selected as the selection candidates, selects the data of a correct travel path which is the data of a travel path of which the total value of the enter-side distance difference and the exit-side distance difference satisfies a second predetermined condition; […], (“In S120 that proceeds when it is determined that the travel locus has been updated, the control unit 39 executes current position candidate setting processing (S120). In the current position candidate setting process, the map data is input via the map data input unit 29 to the link where the host vehicle may be traveling based on the absolute position and the absolute direction calculated in S105 and their prediction errors. The current position candidate is set on the identified link by referring to the specified link. For example, as shown in FIG. 3B, when the absolute position of the host vehicle is the point 211, the prediction error range is the area 212, and the absolute bearing of the host vehicle is north, the area 212 is used. A link 213 that is a link and extends in the north direction is specified. Then, a point 214 on the specified link 213 and closest to the absolute position is set as a current position candidate. Note that a plurality of links on which the host vehicle may be traveling may be specified, and a current position candidate may be set for each specified link.” (Kobayashi: Description of operation – 5th paragraph, FIG. 3B) Examiner Note: The examiner is interpreting the correct travel path to be the current position candidate. Furthermore, the examiner is interpreting the prediction error range to be the second predetermined condition in this case.)
[…] an overlapping portion removing unit that removes the data of a portion of the correct travel path data, the portion overlapping the enter-side lane network data and the exit-side lane network data; and a close-passing crossing judgement unit that judge the correct travel path data passing close to and/or crossing another correct path data., (“Next, the control unit 39 executes current position candidate deletion processing (S150). In this current position candidate deletion process, candidates that can be relatively determined to be unlikely to be correct candidates are deleted based on the evaluation values calculated in S145 (hereinafter, treated as non-processing targets). This determination may be made by combining other elements such as a difference in distance between the current position candidate and the absolute position in addition to the evaluation value calculated in S145.” (Kobayashi: Description of operation – 23rd paragraph) Examiner Note: The examiner is interpreting the unlikely candidates to be the candidates overlapping the enter-side lane network data and the exit-side lane network data. Furthermore, based on the deletion of the unlikely candidates, the examiner is interpreting the control unit to be able to judge the correct travel path data passing close to and/or crossing another correct path data.)
Kobayashi does not teach but Asaoka teaches:
The travel path data generation apparatus according to claim 3, wherein the correct travel path data selector includes:, (“a map data correction device, a map data correction method, and a map data correction program that can correct map data related to a traveling” (Asaoka: Description – 6th paragraph).)
[…] an edge point specifying unit that specifies an edge point of the enter-side lane network data; […], (“The travel lane estimation unit includes data representing the distance of the travel locus on which the vehicle actually traveled between the intersection start position and the intersection end position on the map, and the intersection start position on the map obtained from the map data storage unit. When the vehicle turns to the left by comparing the data representing the distance to the intersection end position, it is preferable to estimate the travel locus having the smallest distance difference as the leftmost travel lane. The travel lane estimation unit includes data representing the distance of the travel locus on which the vehicle actually traveled between the intersection start position and the intersection end position on the map, and the intersection start position on the map obtained from the map data storage unit. It is preferable to compare the data representing the distance to the intersection end position and, when the vehicle turns right, to estimate the travel locus with the smallest distance difference as the rightmost travel lane.” (Asaoka: Description – 10th and 11th paragraphs) Examiner Note: The examiner is interpreting the travel lane estimation unit to be considered as the edge point specifying unit based on its ability to detect the leftmost and rightmost travel lanes.)
[…] a distance difference calculation unit that, […], (“The travel lane estimation unit includes data representing the distance of the travel locus on which the vehicle actually traveled between the intersection start position and the intersection end position on the map,” (Asaoka: Description – 9th paragraph).)
[…] the total value of the distance differences satisfies a first predetermined condition; a second total value calculation unit that calculates a total value of: an enter- side distance difference between the enter-side lane network data and an enter- side travel path data being an intersection-enter-side portion of the data of the travel path selected as the selection candidate; and an exit-side distance difference between the exit-side lane network data and an exit-side travel path data being an intersection-exit-side portion of the data of the travel path selected as the selection candidate; […], (“The intersection position specifying unit compares the data representing the current traveling direction of the vehicle measured by the positioning unit with the data representing the traveling direction at the position on the map corresponding to the current position of the vehicle, and the direction difference is predetermined. Preferably, a position on the map that is larger than the value of is specified as the intersection start position, and then a position on the map where the heading difference is smaller than a predetermined value is specified as the intersection end position. The travel lane estimation unit includes data representing the distance of the travel locus on which the vehicle actually traveled between the intersection start position and the intersection end position on the map, and the intersection start position on the map obtained from the map data storage unit. It is preferable to compare the data representing the distance to the intersection end position and estimate a travel locus having a distance difference as a travel lane.” (Asaoka: Description – 8th and 9th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi with these above aforementioned teachings from Asaoka in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Asaoka’s map data correction device, method, and program in order to provide a user-friendly and safe navigation device for drivers as “accurate and fine road map information is required to provide comfortable guidance for the user” (Asaoka: Description – 3rd paragraph) Combining both Kobayashi and Asaoka would facilitate driving “without complicating the trouble of attaching the navigation device” (Asaoka: Description – 6th paragraph).
Kobayashi in view of Asaoka does not teach but Atsuyuki teaches:
[…] from the data of the plurality of travel paths, selects data of one travel path as an evaluation target and selects data of all the rest of the travel paths as a comparison target, […], (“the trajectory candidate generation unit 154 sets a plurality of end points Pe around the generated trajectory candidates, generates trajectory candidates according to the set end points Pe, and has a high evaluation from the plurality of trajectory candidates. Select a trajectory.” (Atsuyuki: Change Lane – 21th paragraph))
[…] a selection candidate extraction unit that, from the data of travel paths, extracts as a selection candidate the data of a travel path of which […], (“the trajectory candidate generation unit 154 sets a plurality of end points Pe around the generated trajectory candidates, generates trajectory candidates according to the set end points Pe, and has a high evaluation from the plurality of trajectory candidates. Select a trajectory.” (Atsuyuki: Change Lane – 21th paragraph) Examiner Note: The examiner is interpreting the trajectory candidate generation unit to be considered as the selection candidate extraction unit based on its ability to select a trajectory among the plurality of candidates.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi in view of Asaoka with these above aforementioned teachings from Atsuyuki in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Atsuyuki’s vehicle control system, method, and program in order to create a safe driving device “capable of generating a proper locus by simple processing.” (Atsuyuki: Abstract – line 2) Doing so would avoid an increase in the amount of processing “due to the correction or evaluation of the trajectory.” (Atsuyuki: Description – 3rd paragraph)
Regarding Claim 5:
Kobayashi as shown in the rejection above, discloses the limitations of claim 3. Kobayashi does not teach but Asaoka further teaches:
The travel path data generation apparatus according to claim 3, wherein the correct travel path data selector includes, (“a map data correction device, a map data correction method, and a map data correction program that can correct map data related to a traveling” (Asaoka: Description – 6th paragraph).)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi with these above aforementioned teachings from Asaoka in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Asaoka’s map data correction device, method, and program in order to provide a user-friendly and safe navigation device for drivers as “accurate and fine road map information is required to provide comfortable guidance for the user” (Asaoka: Description – 3rd paragraph) Combining both Kobayashi and Asaoka would facilitate driving “without complicating the trouble of attaching the navigation device” (Asaoka: Description – 6th paragraph).
Kobayashi in view of Asaoka does not teach but Atsuyuki teaches:
[…] a first narrow-down unit that narrows down the data of a plurality of travel paths according to vehicle speed., (“The trajectory candidate generation unit 154 generates trajectory candidates based on the travel mode determined by the travel mode determination unit 152. The track in the present embodiment is a collection of target positions (track points) that the reference position (for example, the center of gravity and the center of the rear wheel axis) of the host vehicle M should reach at every future predetermined time (or every predetermined travel distance). . The track candidate generation unit 154 determines the target speed of the host vehicle M based on at least the speed of the target OB existing in front of the host vehicle M recognized by the external field recognition unit 130 and the distance between the host vehicle M and the target OB. calculate. The trajectory candidate generation unit 154 generates one or more trajectories based on the calculated target speed.” (Atsuyuki: Vehicle control system – 14th paragraph) Examiner Note: The examiner is interpreting generating trajectory candidates based on a collection of target positions as narrowing down data of a plurality of travel paths.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi in view of Asaoka with these above aforementioned teachings from Atsuyuki in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Atsuyuki’s vehicle control system, method, and program in order to create a safe driving device “capable of generating a proper locus by simple processing.” (Atsuyuki: Abstract – line 2) Doing so would avoid an increase in the amount of processing “due to the correction or evaluation of the trajectory.” (Atsuyuki: Description – 3rd paragraph)
Regarding Claim 6:
Kobayashi as shown in the rejection above, discloses the limitations of claim 3. Kobayashi does not teach but Asaoka further teaches:
The travel path data generation apparatus according to claim 3, wherein: the correct travel path data selector includes, (“a map data correction device, a map data correction method, and a map data correction program that can correct map data related to a traveling” (Asaoka: Description – 6th paragraph).)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi with these above aforementioned teachings from Asaoka in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Asaoka’s map data correction device, method, and program in order to provide a user-friendly and safe navigation device for drivers as “accurate and fine road map information is required to provide comfortable guidance for the user” (Asaoka: Description – 3rd paragraph) Combining both Kobayashi and Asaoka would facilitate driving “without complicating the trouble of attaching the navigation device” (Asaoka: Description – 6th paragraph).
Kobayashi in view of Asaoka does not teach but Atsuyuki teaches:
[…] a second narrow-down unit that narrows down the data of a plurality of travel paths according to curvature, (The trajectory candidate generation unit 154 generates trajectory candidates based on the travel mode determined by the travel mode determination unit 152. The track in the present embodiment is a collection of target positions (track points) that the reference position (for example, the center of gravity and the center of the rear wheel axis) of the host vehicle M should reach at every future predetermined time (or every predetermined travel distance).” (Atsuyuki: Vehicle control system – 14th paragraph) Atsuyuki further mentions curvature and states “When the travel mode is determined to be a curve travel by the travel mode determination unit 152, the trajectory candidate generation unit 154 sets a plurality of trajectory points K according to the curvature of the road,” (Atsuyuki: Vehicle control system – 18th paragraph). Examiner Note: The examiner is interpreting generating trajectory candidates based on a collection of target positions as narrowing down data of a plurality of travel paths. Furthermore, the examiner is interpreting the trajectory candidate generation unit to act as a second narrow-down unit based on its ability of generating trajectory candidates based on curvature.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi in view of Asaoka with these above aforementioned teachings from Atsuyuki in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Atsuyuki’s vehicle control system, method, and program in order to create a safe driving device “capable of generating a proper locus by simple processing.” (Atsuyuki: Abstract – line 2) Doing so would avoid an increase in the amount of processing “due to the correction or evaluation of the trajectory.” (Atsuyuki: Description – 3rd paragraph)
Regarding Claim 9:
Kobayashi in view of Asaoka as shown in the rejection above, discloses the limitations of claim 8. Kobayashi further teaches:
The travel path data generation program according to claim 8, the program causing the computer to perform:, (“The control unit 39 is composed mainly of a well-known microcomputer comprising a CPU, ROM, RAM, flash memory, I / O and a bus line connecting these components, and is stored in the ROM, flash memory, and the like. Various processes are executed based on the program.” (Kobayashi: Description of configuration – 11th paragraph))
[…] and calculating, at predetermined intervals from the edge point to a calculation segment, distance differences between the evaluation target and the comparison target; calculating a total value of the distance differences calculated at the predetermined intervals from the edge point; […], (“Next, the control unit 39 executes current position candidate evaluation processing (S145). In this current position candidate evaluation process, the distance difference between the estimated traveling position and the corresponding point on the road surface and the width of the road are used to obtain a deviation distance of the estimated traveling position from the travelable area, and based on this, each corresponding current position candidate is determined. An evaluation value indicating the certainty is calculated. This evaluation value is calculated based on other road shapes and travel trajectories / absolute positions, such as the difference in orientation between the estimated travel orientation and the orientation of the center trajectory of the corresponding travelable area, the distance difference / azimuth difference between the absolute position and the corresponding point on the road, etc. It is good also as a value which combined another index obtained from the relationship of the above, and it is set as the average value of those predetermined sections, or a value obtained by multiplying the past integrated value and the latest instantaneous value by applying a predetermined weighting factor. It may be an evaluation value” (Kobayashi: Description of operation – 21st paragraph).)
[…] from the data of travel paths selected as the selection candidates, selecting the data of a correct travel path which is the data of a travel path of which the total value of the enter-side distance difference and the exit-side distance difference satisfies a second predetermined condition; […], (“In S120 that proceeds when it is determined that the travel locus has been updated, the control unit 39 executes current position candidate setting processing (S120). In the current position candidate setting process, the map data is input via the map data input unit 29 to the link where the host vehicle may be traveling based on the absolute position and the absolute direction calculated in S105 and their prediction errors. The current position candidate is set on the identified link by referring to the specified link. For example, as shown in FIG. 3B, when the absolute position of the host vehicle is the point 211, the prediction error range is the area 212, and the absolute bearing of the host vehicle is north, the area 212 is used. A link 213 that is a link and extends in the north direction is specified. Then, a point 214 on the specified link 213 and closest to the absolute position is set as a current position candidate. Note that a plurality of links on which the host vehicle may be traveling may be specified, and a current position candidate may be set for each specified link.” (Kobayashi: Description of operation – 5th paragraph, FIG. 3B) Examiner Note: The examiner is interpreting the correct travel path to be the current position candidate. Furthermore, the examiner is interpreting the prediction error range to be the second predetermined condition in this case.)
[…] removing the data of a portion of the correct travel path data, wherein the potion to be removed is a portion overlapping the enter-side lane network data and the exit-side lane network data; and judging the correct travel path data passing close to and/or crossing another correct path data., (“Next, the control unit 39 executes current position candidate deletion processing (S150). In this current position candidate deletion process, candidates that can be relatively determined to be unlikely to be correct candidates are deleted based on the evaluation values calculated in S145 (hereinafter, treated as non-processing targets). This determination may be made by combining other elements such as a difference in distance between the current position candidate and the absolute position in addition to the evaluation value calculated in S145.” (Kobayashi: Description of operation – 23rd paragraph) Examiner Note: The examiner is interpreting the unlikely candidates to be the candidates overlapping the enter-side lane network data and the exit-side lane network data. Furthermore, based on the deletion of the unlikely candidates, the examiner is interpreting the control unit to be able to judge the correct travel path data passing close to and/or crossing another correct path data.)
Kobayashi does not teach but Asaoka teaches:
[…] specifying an edge point of the enter-side lane network data; […], (“The travel lane estimation unit includes data representing the distance of the travel locus on which the vehicle actually traveled between the intersection start position and the intersection end position on the map, and the intersection start position on the map obtained from the map data storage unit. When the vehicle turns to the left by comparing the data representing the distance to the intersection end position, it is preferable to estimate the travel locus having the smallest distance difference as the leftmost travel lane. The travel lane estimation unit includes data representing the distance of the travel locus on which the vehicle actually traveled between the intersection start position and the intersection end position on the map, and the intersection start position on the map obtained from the map data storage unit. It is preferable to compare the data representing the distance to the intersection end position and, when the vehicle turns right, to estimate the travel locus with the smallest distance difference as the rightmost travel lane.” (Asaoka: Description – 10th and 11th paragraphs) Examiner Note: The examiner is interpreting the travel lane estimation unit to be considered as the edge point specifying unit based on its ability to detect the leftmost and rightmost travel lanes.)
[…] the total value of the distance differences satisfies a first predetermined condition; calculating a total value of: an enter-side distance difference between the enter-side lane network data and an enter-side travel path data being an intersection-enter-side portion of the data of the travel path selected as the selection candidate; and an exit-side distance difference between the exit-side lane network data and an exit-side travel path data being an intersection-exit-side portion of the data of the travel path selected as the selection candidate; […], (“The intersection position specifying unit compares the data representing the current traveling direction of the vehicle measured by the positioning unit with the data representing the traveling direction at the position on the map corresponding to the current position of the vehicle, and the direction difference is predetermined. Preferably, a position on the map that is larger than the value of is specified as the intersection start position, and then a position on the map where the heading difference is smaller than a predetermined value is specified as the intersection end position. The travel lane estimation unit includes data representing the distance of the travel locus on which the vehicle actually traveled between the intersection start position and the intersection end position on the map, and the intersection start position on the map obtained from the map data storage unit. It is preferable to compare the data representing the distance to the intersection end position and estimate a travel locus having a distance difference as a travel lane.” (Asaoka: Description – 8th and 9th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi with these above aforementioned teachings from Asaoka in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Asaoka’s map data correction device, method, and program in order to provide a user-friendly and safe navigation device for drivers as “accurate and fine road map information is required to provide comfortable guidance for the user” (Asaoka: Description – 3rd paragraph) Combining both Kobayashi and Asaoka would facilitate driving “without complicating the trouble of attaching the navigation device” (Asaoka: Description – 6th paragraph).
Kobayashi in view of Asaoka does not teach but Atsuyuki teaches:
[…] from the data of a plurality of the travel paths, selecting data of one travel path as an evaluation target and selecting data of the rest of the travel paths as a comparison target, […], (“the trajectory candidate generation unit 154 sets a plurality of end points Pe around the generated trajectory candidates, generates trajectory candidates according to the set end points Pe, and has a high evaluation from the plurality of trajectory candidates. Select a trajectory.” (Atsuyuki: Change Lane – 21th paragraph))
[…] from the data of travel paths, extracting as a selection candidate the data of a travel path of which […], (“the trajectory candidate generation unit 154 sets a plurality of end points Pe around the generated trajectory candidates, generates trajectory candidates according to the set end points Pe, and has a high evaluation from the plurality of trajectory candidates. Select a trajectory.” (Atsuyuki: Change Lane – 21th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Kobayashi in view of Asaoka with these above aforementioned teachings from Atsuyuki in order to create a user-friendly apparatus for generating travel path data inside an intersection. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Kobayashi’s apparatus, program, and storage medium for generation of travel path data inside an intersection with Atsuyuki’s vehicle control system, method, and program in order to create a safe driving device “capable of generating a proper locus by simple processing.” (Atsuyuki: Abstract – line 2) Doing so would avoid an increase in the amount of processing “due to the correction or evaluation of the trajectory.” (Atsuyuki: Description – 3rd paragraph)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667